Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claims 1, 8, 18, 19 disclose “a detection element” however paragraph 30 of the specification further discloses “The detection unit 223 includes a support substrate 100, a driving circuit 221, a reading circuit 222, and a control unit 225. A pixel array 228 is arranged on the support substrate 100. The pixel array 228 is an example of an imaging area.	
Claims 1, 8, 18, 19 discloses “a reading unit” however Paragraph 30 discloses a reading circuit 222.
Claims 1, 2-5, and 7 discloses “a control unit” however paragraph 38 states “The control unit 225 includes a driving control unit 400, a central processing unit (CPU) 401, a memory 402, a radiation control unit 403, an image data control unit 404, and a wired communication unit 407.”
Claims 8-16 disclose “an arbitration unit” paragraph 78 discloses the radiation control unit 403 includes an arbitration unit and paragraph 38 discloses “The control unit 225 includes a driving control unit 400, a central processing unit (CPU) 401, a memory 402, a radiation control unit 403, an image data control unit 404, and a wired communication unit 407.”

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, none of the prior art of record specifies or makes obvious a radiation imaging apparatus comprising: 
an imaging area including a plurality of conversion elements configured to convert a radiation into an electrical signal; 
a detection element provided in the imaging area and configured to detect the radiation; a reading unit configured to read signals of the conversion elements and the detection element; and 
a control unit configured to execute radiation exposure amount control in capturing a radiation image by a control method selected from between a first control method and a second control method based on an imaging condition in capturing the radiation image, the first control method controlling an exposure amount of the radiation based on the signal of the detection element read by the reading unit during radiation irradiation, the second control method controlling the exposure amount of the radiation based on a pixel value of the radiation image, the radiation image being based on the signals of the plurality of conversion elements read by the reading unit.
Regarding claim 8, none of the prior art of record specifies or makes obvious a radiation imaging apparatus comprising: 
an imaging area including a plurality of conversion elements configured to convert a radiation into an electrical signal; 
a detection element provided in the imaging area and configured to detect the radiation; 

an arbitration unit configured to arbitrate between a first control method and a second control method, the first control method controlling an exposure amount of the radiation based on the signal of the detection element read by the reading unit during radiation irradiation, the second control method controlling the exposure amount of the radiation based on a pixel value of a radiation image, the radiation image being based on the signals of the plurality of conversion elements read by the reading unit.
Regarding claim 18, none of the prior art of record specifies or makes obvious a control method to be executed by a radiation imaging apparatus including an imaging area including a plurality of conversion elements configured to convert a radiation into an electrical signal, a detection element provided in the imaging area and configured to detect the radiation, and 
a reading unit configured to read signals of the conversion elements and the detection element, the control method comprising: 
performing radiation exposure amount control in capturing a radiation image by a control method selected from between a first control method and a second control method based on an imaging condition in capturing the radiation image, the first control method controlling an exposure amount of the radiation based on the signal of the detection element read by the reading unit during radiation irradiation, the second control method controlling the exposure amount of the radiation based on a pixel value of the radiation image, the radiation image being based on the signals of the plurality of conversion elements read by the reading unit.
Regarding claim 19, none of the prior art of record specifies or makes obvious a control method to be executed by a radiation imaging apparatus including an imaging area including a plurality of conversion elements configured to convert a radiation into an electrical signal, a detection element provided in the imaging area and configured to detect the radiation, and a reading unit configured to read signals of the conversion elements and the detection element, the control method comprising: 
arbitrating between a first control method and a second control method, the first control method controlling an exposure amount of the radiation based on the signal of the detection element read by the reading unit during radiation irradiation, the second control method controlling the exposure amount of the radiation based on a pixel value of a radiation image, the radiation image being based on the signals of the plurality of conversion elements read by the reading unit.
References such as Kawanabe (US 20160161617 A1; June 9, 2016) discloses an apparatus includes a plurality of imaging pixels configured to acquire a radiation image, a plurality of detection pixels each including a detection conversion element and a detection switch element, a drive unit configured to drive the detection switch element of each of the plurality of detection pixels, a plurality of detection regions in each of which the plurality of detection pixels are arranged, a control unit configured to control the drive unit to drive the plurality of detection pixels arranged in each of the plurality of detection regions at respective different timing, and an acquisition unit configured to acquire an amount of incidence of radiation rays on each of the plurality of detection regions based on a value obtained by summing or averaging signals read out from the plurality of detection pixels.

However both Kawanabe references do not disclose the abovementioned limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672. The examiner can normally be reached M-F 8-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
/GISSELLE GUTIERREZ/
Examiner
Art Unit 2884